Citation Nr: 0843706	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-34 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from August 1982 to April 
1988.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefits 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in order to afford the veteran a VA 
examination to assess the current severity of his 
disabilities.  At the November 2008 hearing, the veteran 
testified that his multiple sclerosis has worsened since his 
last VA examination.  Specifically, he testified that 
residuals of his multiple sclerosis now include numbness of 
the right arm, numbness of the right leg, radiating pain 
through the back and legs, increased fatigue, increased 
weakness and instability, bowel and bladder incontinence, 
speech impairment, visual impairment, cognitive impairment, 
and psychiatric symptoms.  The veteran testified that the 
worsening of his disability has progressively caused him 
increased problems in performing his job, in doing household 
chores, and in his relationship with his wife.  He testified 
he has now been prescribed medication to avoid nightly 
incontinence, he has a new loss of erectile power, he must 
now rely on co-workers to help him perform physical 
activities at his job, he has fallen several times, he cannot 
do housework, he has suffered academically, and in short, 
that he has had to "rearrange his life around his 
disability."  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  As some symptoms, such 
as instability, weakness, and neurological impairment 
associated with the veteran's multiple sclerosis also overlap 
with those of his service-connected back and knee 
disabilities, the VA examiner should attempt to determine 
which symptoms arise from which disability, and assess their 
severity.

It appears the veteran is currently receiving medical 
treatment through the VA Medical Center in Miami, Florida, as 
the veteran himself has submitted a number of records of 
treatment from that facility.  Any updated VA treatment 
records from this or any other facility where the veteran is 
currently being treated should be requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for 
VA neurology, ophthalmology and 
neuropsychology examinations by 
appropriate specialists to ascertain the 
nature, etiology and severity of all 
complained of symptoms.  The examiner 
should attempt to distinguish which 
symptoms are residuals of the veteran's 
multiple sclerosis, and which are 
associated with his service-connected 
knee and back disabilities.  For all 
joints tested, including the veteran's 
knees and back, the examination report 
must include ranges of motion, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any. 

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  To the extent 
possible, ask the examiner to discuss all 
findings in terms of the diagnostic 
codes.  The pertinent rating criteria 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

2.  Obtain and associate with the claims 
file all recent treatment records from 
the VA medical center in Miami, Florida.  
Ask the veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.

After all of the above actions have been completed 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



